Citation Nr: 1747320	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  13-07 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability, colon cancer, liver cancer, lung cancer, and a prostate disorder, for substitution and/or accrued benefits purposes.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant
ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1972 to February 1976.  The Veteran passed away in August 2010.  The Appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and November 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2016, the Appellant testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Appellant is claiming entitlement to service connection for the cause of the Veteran's death.  She contends that the Veteran was exposed to herbicide agents in Thailand during his active duty service, which caused him to develop lung cancer, which led to colon cancer, and which ultimately caused or contributed to his death.

In an July 2016 decision, the Board conceded that the Veteran was presumed exposed to herbicide agents during service and denied the Appellant's claim for service connection for cause of death.  The Appellant appealed that decision to the Court of Appeals for Veterans Claims (Court), and in a March 2017 Joint Motion for Remand, the parties vacated and remanded the July 2016 decision.  The parties noted that at the time of the Veteran's death in August 2010, he had pending claims for entitlement to service connection for a back disability, colon cancer, lung cancer, liver cancer, and a prostate disability.  A Statement of the Case was issued in July 2010; however, due to the timing of the Veteran's death in August 2010, he was unable to perfect his appeal.  In September 2010, the Appellant filed an Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse or Child, VA Form 21-534, seeking service connection for the cause of the Veteran's death.  The parties to the March 2017 Joint Motion for Remand agreed that the Board erred by failing to address whether there was a valid, unadjudicated motion for substitution pending at the time of the Board's July 2016 decision.  See 38 U.S.C. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2016).

Accrued benefits are "periodic monetary benefits . . . to which an individual was entitled at death under existing ratings or decisions or . . .based on evidence in the file at date of death . . . and due and unpaid."  38 U.S.C. § 5121(a) (West 2014); 38 C.F.R. § 3.1000 (2016).  Under section 5121, a determination of whether accrued benefits should be awarded, "must be determined based on evidence that was either physically or constructively in the [deceased claimant's] file at the time of his death."  Ralston v. West, 13 Vet. App. 108, 113 (1999).

The statutory provisions of section 5121A, on the other hand, provide those eligible for accrued benefits with the opportunity to procedurally be substituted for deceased claimants in pending claims, enabling the surviving accrued-benefits beneficiary to proceed in the place of the deceased claimant to the completion of the original claim.  See 38 U.S.C. § 5121A(a)(1) (West 2014) (providing that, if a claimant dies while his claim is pending, an eligible person may "file a request to be substituted as the claimant for the purposes of processing the claim to completion").  Importantly, "under section 5121A, a decision as to entitlement to accrued benefits is not restricted to consideration of the evidence contained in the claims file at the time of the deceased VA claimant's death."  Todd v. McDonald, 27 Vet. App. 79, 89 n.5 (2014).

Significantly, the key distinction between the sections is that claims for accrued benefits under section 5121 must be adjudicated "based on evidence in the file at date of death," while eligible accrued-benefits beneficiaries substituted in the deceased claimants' underlying claims are afforded the ability to further develop the record, including via the Secretary's duty to assist.  See 38 U.S.C. § 5121(a), cf. 38 U.S.C. § 5121A.

Recently, the Court acknowledged in Reliford v. McDonald, 27 Vet. App. 297, 302 (2015), that VA Fast Letter 10-30 (Aug. 10, 2010) recognizes it is VA's policy to accept a VA Form 21-534 as both a claim for accrued benefits and a substitution request.  38 C.F.R. § 3.1010(c) (2016).

Therefore, on remand, the AOJ should ask the Appellant to indicate whether she is pursuing the service connection claims for a back disability, colon cancer, lung cancer, liver cancer, and a prostate disability as a substitute for the Veteran or on an accrued benefits basis, and the AOJ should adjudicate the Appellant's claims accordingly.  See Breedlove v. Shinseki, 24 Vet. App. 7, 20 (2010) (holding that an accrued-benefits claimant has two options: request substitution or pursue a claim for accrued benefits); see also Veterans Benefits Administration (VBA) Fast Letter No. 10-30 (amended April 3, 2013).  If the Appellant responds that she would like to take the opportunity to substitute, the AOJ must decide in the first instance whether substitution is proper.  38 C.F.R. § 3.1010(e) (2016).

If the Appellant waives substitution or if substitution is denied, the AOJ should readjudicate the claims for entitlement to accrued benefits for service connection for a back disability, colon cancer, lung cancer, liver cancer, and prostate disability.  
If the Appellant requests substitution and it is allowed, the AOJ should complete any additional development deemed necessary, to include allowing the Appellant to submit additional evidence, and thereafter should readjudicate the claims for service connection for a back disability, colon cancer, lung cancer, liver cancer, and prostate disability on the basis of substitution.

Irrespective of whether the AOJ determines that substitution is appropriate, an attempt must be made to obtain the Veteran's terminal hospital records.  The Veteran's death certificate states that he died in August 2010 while he was inpatient with the VA Bay Pines Healthcare System in Bay Pines, Florida.  Although the record contains some VA treatment records from Bay Pines VAMC (VA Medical Center), they only consist of 13 pages and do not contain the Veteran's hospice care treatment.  There is no evidence that the AOJ has requested these records, and they must attempt to obtain them on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Appellant's claim for entitlement to service connection for the cause of death is inextricably intertwined with her claims for service connection for a back disability, colon cancer, lung cancer, liver cancer, and prostate disability, regardless of whether they are pursued as accrued benefits claims or on the basis of substitution.  Therefore, the claim for service connection for the cause of death must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's terminal hospital care (hospice) records from the VA Bay Pines Healthcare System and associate them with the evidence of record before the Board.

The AOJ must make as many requests as are necessary to obtain the named records until a response is received that the records do not exist or until it is determined that further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159 (c)(2).  If any of the named records are unable to be obtained, a Memorandum of Formal Finding of Unavailability must be prepared and associated with the  claims file, which details all efforts to obtain these records.  Additionally, the Appellant and her representative must be notified of the unavailability of these records and be given an adequate opportunity to respond.  See 38 C.F.R. § 3.159(e).  

2.  Send a letter to the Appellant and her representative that explains how to establish entitlement to accrued benefits and substitution.  This letter should ask the Appellant whether she wishes to pursue a substitution of the claims on appeal as opposed to pursuing claims for accrued benefits.  The Appellant should also be advised of her right to waive her claims for accrued benefits or substitution.

3.  Following completion of steps 1 and 2, if the Appellant responds that she would like to take the opportunity to substitute, the AOJ must adjudicate the issue of substitution in the first instance.  See 38 C.F.R. § 3.1010(e).

(a)  If the Appellant waives substitution or if substitution is denied, the AOJ should readjudicate the claims for entitlement to service connection for a back disability, colon cancer, lung cancer, liver cancer, and prostate disability, for accrued benefits purposes. 

(b)  If the Appellant requests substitution and it is allowed, the AOJ should complete any additional development deemed necessary, to include affording the Appellant the opportunity to submit additional evidence.  Thereafter, the AOJ should readjudicate the claims for entitlement to service connection for a back disability, colon cancer, lung cancer, liver cancer, and prostate disability, on the basis of substitution.

If any of these claims are denied, the Appellant must be given an opportunity to perfect appeals to the Board.  If, and only if, the Appellant perfects appeals with regard to any of these claims, they must be forwarded to the Board for further review.

4.  Following completion of steps 1 through 3, if the AOJ finds that further development is required with respect to the issue of entitlement to service connection for the cause of the Veteran's death, the AOJ must ensure that all appropriate development is undertaken.

5.  Following completion of steps 1 through 4, the Appellant's claim for entitlement to service connection for the cause of the Veteran's death must be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

